Citation Nr: 1125505	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected right shoulder acromioclavicular (AC) joint separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from December 1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent disability rating for the Veteran's service-connected right shoulder disability.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran's service-connected right shoulder acromioclavicular joint separation disability is manifested by subjective complaints of continued shoulder pain, weakness, fatigue, and occasional looseness.  Objective evidence reflects that the right shoulder disability is occasionally manifested by limited range of motion in forward elevation, abduction, and rotation, with pain, mild crepitus, and mild weakness; however, the evidence consistently shows the Veteran is able to move his arm above arm level.  There is no instability noted at the distal clavicle.  

2.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected right shoulder acromioclavicular joint separation disability is also manifested by a well-healed, three inch scar on the superior aspect of the right shoulder, which the Veteran has reported is tender to touch and which objective examination has revealed is tender to deep palpation.  There is no evidence of any underlying soft tissue damage associated with the right shoulder scar or frequent loss of covering of skin over the scar.  Nor does the evidence show that the right shoulder scar results in any limitation of motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 10 percent for service-connected right shoulder acromioclavicular joint separation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5203 (2010).

2.  The schedular criteria for a separate 10 percent disability rating for a scar associated with service-connected right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for status post right AC joint separation was established in December 1988, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5203, effective October 20, 1988.  

In July 2006, the Veteran filed a claim seeking an increased rating for his service-connected right shoulder disability and he was subsequently afforded a VA examination.  Thereafter, in an October 2006 rating decision, the RO granted a temporary total rating pursuant to 38 C.F.R. § 4.30, effective October 2005, based upon evidence showing that the Veteran's service-connected right shoulder disability required surgical treatment necessitating at least one month of convalescence.  Specifically, the evidence shows that the Veteran underwent an arthroscopic acromioplasty and distal clavicle excision in the spring of 2004.  A 10 percent rating was assigned was assigned, effective from January 1, 2006.  

Following the issuance of the October 2006 rating decision, the Veteran was afforded another VA examination.  Thereafter, in a March 2007 rating decision, the RO continued the 10 percent rating assigned to the Veteran's service-connected right shoulder disability.  

In May 2007, the Veteran submitted a notice of disagreement as to the March 2007 rating decision, wherein he specifically disagreed with the RO's determination to continue the 10 percent disability rating.  Accordingly, the Board will proceed to evaluate the Veteran's service-connected right shoulder disability to determine if the disability warrants a rating higher than 10 percent from January 1, 2006.  

As noted, the Veteran's service-connected right shoulder disability is currently rated 10 percent disabling under DC 5299-5203.  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 5299-5203 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.91a, DC 5203, for impairment of the clavicle or scapula.  

Under DC 5203, impairment of the clavicle or scapula involving the major extremity warrants a 10 percent rating for malunion of the clavicle or scapula.  For nonunion of the clavicle or scapula, a 10 percent rating is warranted without loose movement and a 20 percent rating is warranted with loose movement.  A 20 percent rating is also warranted for dislocation of the clavicle or scapula.  DC 5203 also provides that the disability may also be rated on impairment of function of the contiguous part.  

Plate I in the Rating Schedule reflects that the normal range of shoulder forward elevation (flexion) and abduction is from zero to 180 degrees, with shoulder level at 90 degrees, and that normal external and internal rotation is from zero to 90 degrees.  

Review of the record reveals that, as of January 2006, following the Veteran's period of surgical convalescence, his service-connected right shoulder disability was manifested by subjective complaints of continued shoulder pain and weakness.  The objective treatment evidence consistently describes the Veteran's range of motion as "good," as the evidence shows he was able to demonstrate forward flexion (elevation) to 180 degrees, abduction to 150 degrees, and external rotation to 60 degrees.  There was mild crepitus at the scapulothoracic joint on abduction, discomfort with cross arm movement, and mild weakness with abduction and external rotation.  The evidence also reflects that there was mild tenderness over the clavicle and AC joint, but there was no instability noted at the distal clavicle with pushup movement.  See VA treatment records dated January 2006.  

At the October 2006 VA examination, the Veteran reported having continued pain, which worsened with use and repetitious activity, fatigue, and occasional looseness, but he denied having catching, popping, and clicking.  He reported having flare-ups of pain approximately once or twice a month, during which he cannot use his shoulder.  Objective examination revealed that the Veteran was able to elevate his arm completely over his head (to 180 degrees) in both abduction and forward flexion, although any movement above the shoulder was painful and he also experienced pain while crossing his arm at shoulder level.  

Examination revealed a well-healed scar that measured about three inches long and which the Veteran reported was tender to touch.  He also reported having tenderness in the anterior aspect of the shoulder.  The examiner noted that measurement of strength in the shoulder was limited because the Veteran complained of pain but he also noted that each of the muscles moving the shoulder had strength above 4+ in activity and that there was no apparent atrophy on the right side, although neither the right nor left as well muscled.  

At the February 2007 VA examination, the examiner noted that the Veteran was able to use his arm freely while talking, including by extending or elevating his arm.  The examiner also noted that the Veteran did not have any particular flare-ups in the last year, as he avoided the amount of activity that produced the flare-ups he previously experienced at least once a month.  The Veteran was able to demonstrate elevation to 160 degrees and external and internal rotation to 90 degrees.  However, he complained of pain at 140 degrees while demonstrating elevation, pain at 150 degrees in abduction, and pain at the extremes of rotation.  There was slight grating during range of motion testing but there was no popping or catching.  

Objective examination also revealed a well-healed, three inch scar which was not tender, although there was some tenderness with deep palpation to that area.  The examiner found no atrophy of the supraspinatus muscles or any other muscles surrounding the shoulder and the Veteran did not have any loss of strength except that which is limited by pain.  

After reviewing the evidence discussed above, the Board finds the preponderance of the evidence does not support the grant of a 10 percent rating for the Veteran's service-connected right shoulder disability at any time following January 2006.  

In evaluating the Veteran's claim under DC 5203, the Board notes at the outset that the evidence does not reflect that the Veteran's disability is manifested by impairment of the clavicle or scapula.  Indeed, as noted above, the Veteran's right clavicle was excised in 2004 and the evidence of record does not reflect that he has any particular residual symptoms related thereto, including malunion, nonunion, or dislocation; nor does the evidence reflect any impairment of the scapula.  In this regard, evidence dated March 2006 reflects that the Veteran did not have any instability in his right shoulder and, while the Veteran has reported having occasional looseness in his shoulder, there is no objective evidence showing that the subjective complaints of looseness are related to malunion, nonunion, or dislocation of the scapula.  

Even if the Board assumed that the Veteran's report of occasional looseness represented some impairment of the scapula or residual impairment of the excised clavicle, the Board finds that this impairment would warrant no more than a 10 percent rating under DC 5203, as the subjective complaints of occasional looseness have not been confirmed as due to nonunion or dislocation of the scapula by the objective clinical evidence of record.  Therefore, the Board finds DC 5203 does not assist the Veteran in obtaining a disability rating higher than 10 percent. 

The Board has considered the Veteran's service-connected right shoulder disability under all other potentially applicable diagnostic codes; however, the preponderance of the evidence does not reflect that the Veteran's right scapula and humerus are ankylosed or move as one piece or that his disability is manifested by impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of head.  Therefore, DCs 5200 and 5202 are not for application in this case and do not assist the Veteran in obtaining a higher disability rating.  

Under DC 5201, limitation of motion of the major arm warrants a 20 percent rating when limited at the shoulder level, a 30 percent rating when limited midway between the side and shoulder level, and 40 percent for limitation to 25 degrees from the side.  The Board has considered the Veteran's right shoulder disability under DC 5201; however, the preponderance of the evidence consistently shows that the Veteran is able to demonstrate almost normal movement in elevation and abduction, well above the shoulder level, and normal rotation internally and externally.  In this regard, the Board notes the Veteran has painful motion in his right arm but he remains able to move his right arm above shoulder level.  Therefore, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 10 percent based upon limitation of motion.  

The Board has considered whether the scar associated with the Veteran's service-connected right shoulder disability warrants a separate rating.  At the outset, the Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, because the Veteran filed his increased rating claim in July 2006, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804 (2010).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

A superficial scar is one not associated with underlying soft tissue damage, while a deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note 1, DCs 7803 and 7804; Note 2, DC 7801.  

The preponderance of the evidence reflects that the Veteran has a well-healed, three inch scar on the superior aspect of the right shoulder, which the Veteran has reported is tender to touch and which objective examination has revealed is tender to deep palpation.  The evidence does not show that there is any underlying soft tissue damage associated with the right shoulder scar or frequent loss of covering of skin over the scar.  Nor does the evidence show that the right shoulder scar results in any limitation of motion.  

Therefore, because the evidence, overall, shows that the Veteran's right shoulder scar is superficial and painful on examination, the Board finds that a separate 10 percent rating is warranted under DC 7804.  A rating higher than 10 percent is not warranted because the evidence does not show that the right shoulder scar exceeds an area of 12 square inches, is deep, or causes limited motion.  

In sum, the Board finds that the disability rating assigned herein adequately reflects the clinically established impairment experienced by the Veteran with respect to his service-connected right shoulder disability.  Indeed, the preponderance of the lay and medical evidence of record shows that his service-connected right shoulder disability is manifested by normal, but painful, motion and occasional looseness, which warrant no more than a 10 percent rating.  In addition, the preponderance of the evidence shows that he has a superficial and tender scar associated with the right shoulder disability, which warrants no more than a 10 percent rating.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1988 to2007, private treatment records dated from 2005 to 2006, and the Veteran was afforded VA examinations in October 2006 and February 2007.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder acromioclavicular joint separation is denied.  

Entitlement to a separate 10 percent disability rating for a superficial, tender scar associated with the service-connected right shoulder disability is granted, subject to the statutes and regulations pertaining to the payment of monetary benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


